Appeal from a judgment of the Wayne County Court (Stephen R. Sirkin, J.), rendered May 5, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted grand larceny in the fourth degree (Penal Law §§ 110.00, 155.30 [1]), sentencing him to probation and ordering him to pay $5,000 in restitution for certain restaurant equipment. Defendant failed to preserve for our review his contention that the person to whom County Court ordered restitution is not the victim of the crime (see CPL 470.05 [2]). In any event, we reject that contention. At the time the equipment was stolen from the restaurant, the person to whom the court ordered restitution and her husband were the owners of the restaurant, including the equipment, and thus were victims of the theft of that equipment. Defendant next contends (and the People agree) that, although the court sentenced defendant to a period of five years’ probation, the period should have been three years. The amended certificate of conviction reflects the proper period of probation, and thus there is no need for this Court to modify the judgment (see CPL 60.60 [1]). Present — Pigott, Jr., PJ., Green, Gorski, Martoche and Hayes, JJ.